—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated June 7, 1995, which dismissed the complaint after the defense rested.
Ordered that the order is affirmed, with costs.
The plaintiff does not deny that a "friend” pushed her into the back of a moving bus. The record is devoid of evidence that *488the bus driver was negligent in any respect. Accordingly, the trial court properly dismissed the complaint (see, e.g., Rucker v Fifth Ave. Coach Lines, 15 NY2d 516, cert denied 382 US 815; Splain v New York City Tr. Auth., 180 AD2d 454; Trillo v Gerry, 135 AD2d 625; McCloud v Marcantonio, 106 AD2d 493). Bracken, J. P., Santucci, McGinity and Luciano, JJ., concur.